                       IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA

                              CIVIL ACTION NO.: 1:20-cv-00625


 ELIZABETH A. NANCE,                           )
                                               )
                                               )
                Plaintiff,                     )
                                               )
                                                            COMPLAINT AND
 vs.                                           )
                                                         DEMAND FOR JURY TRIAL
                                               )
 PITTSBURGH GLASS WORKS, LLC                   )
 and MELISSA CRAFTCHICK,                       )
                                               )
                Defendants.                    )

______________________________________________________________________________


       Plaintiff, Elizabeth A. Nance (“Plaintiff” or “Nance”), by and through counsel, brings this

action for violations of the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601

et seq., against Defendants Pittsburgh Glass Works, LLC (“PGW”) and Melissa Craftchick

(“Craftchick”) (together, “Defendants”).

                                           THE PARTIES

       1.      Nance is an adult individual who is a resident of Elkin, North Carolina.

       2.      Defendant PGW is a foreign limited liability company registered and in good

standing in the State of North Carolina.

       3.      Defendant Melissa Craftchick is the Human Resources Manager of PGW. In this

capacity, Craftchick is involved in the day-to-day business operations of PGW. Craftchick has the

authority to make decisions regarding hiring, discipline and termination of employees, including

the decision to terminate Plaintiff’s employment. At all relevant times, Craftchick acted and had




       Case 1:20-cv-00625-LCB-JLW Document 1 Filed 07/08/20 Page 1 of 6
responsibility to act on behalf of, and in the interests of PGW in devising, directing, implementing

and supervising the FMLA practices and policies relating to employees, including the FMLA

issues raised in this lawsuit. At all relevant times, PGW was an “employer” within the meaning

of the FMLA, 29 U.S.C. § 2611(4)(A).

                                 JURISDICTION AND VENUE

       4.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 over

the subject matter of the claims brought under the FMLA for unlawful interference and retaliation.

       5.      This Court has personal jurisdiction because Defendants conduct substantial

business in Surry County, North Carolina, which is located within this judicial district.

       6.      Venue is proper in this judicial district because Defendants have substantial

business contacts in this district and because the unlawful acts alleged herein occurred in Surry

County located within this judicial district.

       7.      All of the alleged causes of action can be determined in this judicial proceeding and

will provide judicial economy, fairness, and convenience for the parties.

                                 COVERAGE ALLEGATIONS

       8.      Defendants employed at least fifty (50) employees at all relevant times.

       9.      At all times hereinafter mentioned, Defendants have been an employer within the

meaning of the FMLA, 29 U.S.C. § 2611(4).

       10.     At all times hereinafter mentioned, Plaintiff was an “eligible employee” within the

meaning of the FMLA, 29 U.S.C. § 2611(2), meaning that Defendants employed her for at least

12 months and she performed at least 1250 hours of service with Defendants during the 12-month

period preceding the termination of her employment.



                                                 2



       Case 1:20-cv-00625-LCB-JLW Document 1 Filed 07/08/20 Page 2 of 6
                           PLAINTIFF ’S FACTUAL ALLEGATIONS

       11.      Plaintiff began her employment with Defendants on or about March 2016 as a

Production Operator at Defendants’ facility in Elkin, North Carolina.

       12.      At all times Plaintiff met or exceeded Defendants’ legitimate employment

expectations.

       13.      On or about March 2, 2020, Plaintiff began suffering from intense cold and flu

symptoms and was unable to work. On or about March 3, 2020, Nance texted Ashley St. John,

her Team Leader, and asked her to notify her supervisor, William Frederick, that she would not be

able to work that day and intended to seek medical treatment. Plaintiff’s throat was so sore, she

had extreme difficulty speaking or she would have called security to notify them of her absence

rather than St. John.

       14.      On March 3, 2020, Plaintiff visited her medical provider for diagnosis and

treatment of her cold/flu symptoms. Her medical provider gave Plaintiff a prescription for

medication to treat the flu and a note excusing her absence that day and sought time off until March

9, 2020 to fight off and recover from the flu.

       15.      Later that day, Plaintiff contacted CIGNA, Defendants’ third party FMLA

administrator, provided her doctor’s note, and sought approval for protected leave under the

FMLA, for which she was approved. Plaintiff also called Craftchick and left a message on her

voicemail notifying her that she had sought FMLA through CIGNA and would be out of work that

day through March 8th.

       16.      On March 4, March 7 and March 8, 2020, Plaintiff called Defendants’ security desk

and requested that the guard on duty notify Frederick that she would not be at work per her medical

provider’s restrictions.

                                                 3



        Case 1:20-cv-00625-LCB-JLW Document 1 Filed 07/08/20 Page 3 of 6
       17.     Plaintiff returned to work on or about March 9, 2020 and was notified that her

employment had been terminated for not reporting her absence on March 3, 2020, to security desk.

Defendant acknowledged that Plaintiff was out on FMLA leave at the time, but it was still

terminating her employment.

       18.     Plaintiff had a serious health condition protected under the FMLA – she had an in-

person visit to her health care provider within a day of incapacity due to the flu that resulted in a

regimen of continuing treatment (medication) under the supervision of her health care provider for

the remainder of her incapacity that lasted more than three calendar days. Defendants failed to

return Plaintiff to her job following leave as required by the FMLA. Defendants terminated

Plaintiff’s employment because she sought to enforce her rights to medical leave under the FMLA;

Defendants’ claimed reason for termination is pretext for retaliation.

       19.     Defendants’ actions were intentional, willful, and reckless.


                                Plaintiff’s First Cause of Action

                               (Violation of FMLA - Interference)

       20.     Plaintiff incorporates by reference paragraphs 1 through 19 of her Complaint.

       21.     Plaintiff’s First Cause of Action arises from Defendants’ interference with

Plaintiff’s rights under the FMLA and unlawful termination of Plaintiff’s employment because she

attempted to utilize protected FMLA leave.

       22.     Defendants’ actions were intentional, willful and/or taken with reckless disregard

of Plaintiff’s rights under the FMLA.

       23.     Plaintiff suffered damages as a result of Defendants’ unlawful conduct.




                                                 4



       Case 1:20-cv-00625-LCB-JLW Document 1 Filed 07/08/20 Page 4 of 6
                                Plaintiff’s Second Cause of Action

                                (Violation of FMLA – Retaliation)

        24.    Plaintiff incorporates by reference paragraphs 1 through 24 of her Complaint.

        25.    Plaintiff’s Second Cause of Action arises from Defendants’ unlawful termination

of Plaintiff’s employment because she attempted to utilize protected FMLA leave.

        26.    Defendants’ actions were intentional, willful and/or taken with reckless disregard

of Plaintiff’s rights under the FMLA.

        27.    Plaintiff suffered damages as a result of Defendants’ unlawful conduct.



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

   a)          An Order pursuant to the FMLA that Defendants reinstate Plaintiff to the position

        she held prior to the termination of her employment or to a comparable position with full

        seniority, benefits and wages, or pay front pay to Plaintiff in lieu thereof;

   b)          An Order pursuant to the FMLA that Defendants pay Plaintiff all lost wages,

        benefits, compensation, and monetary loss suffered because of Defendants’ unlawful

        actions;

   c)          An Order Pursuant to the FMLA that Defendants pay Plaintiff liquidated

        damages;

   d)          An Order pursuant to the FMLA ordering Defendants to pay Plaintiff punitive

        damages;

   e)          Order pursuant to the FMLA ordering Defendants to pay Plaintiff all attorneys’

        fees, litigation expenses, and costs incurred as a result of bringing this action;

                                                   5



        Case 1:20-cv-00625-LCB-JLW Document 1 Filed 07/08/20 Page 5 of 6
f)           Order Defendants to pay to Plaintiff pre- and post-judgment interest on all sums

     recoverable; and

g)           Order Defendants to provide Plaintiff with all other legal and/or equitable relief to

     which she is entitled.

                                  JURY TRIAL DEMAND

     Plaintiff demands a trial by jury for all issues of fact.

                                             Respectfully submitted,


                                             /s/ Craig L. Leis___
                                             Craig L. Leis, NCSB #48582
                                             Philip J. Gibbons, Jr., NCSB #50276
                                             Jason S. Chestnut NCSB #52066

                                             GIBBONS LEIS, PLLC
                                             14045 Ballantyne Corporate Place, Ste 325
                                             Charlotte, North Carolina 28277
                                             Telephone:     (704) 612-0038

                                             E-Mail: craig@gibbonsleis.com
                                                     phil@gibbonsleis.com
                                                     jason@gibbonsleis.com




                                                6



     Case 1:20-cv-00625-LCB-JLW Document 1 Filed 07/08/20 Page 6 of 6
